727 N.W.2d 629 (2007)
Michael WHITE and the David White Trust, Plaintiffs-Appellants,
v.
Robert A. HAHN, Jack Weinstein and Lawrence Hurlburt, Defendants-Appellees.
Michael White and Bus A. White, Successor of the David A. White Trust, Plaintiffs-Appellants,
v.
Robert A. Hahn, Defendant-Appellee.
Docket Nos. 132191, 132192. COA Nos. 256178, 265087.
Supreme Court of Michigan.
March 7, 2007.
On order of the Court, the application for leave to appeal the August 22, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
WEAVER, J., concurs and states as follows:
I concur in the order of denial and note that Justice Cavanagh has properly supplied to the justices and staff his reason for his decision not to participate in this case because his daughter, Megan Cavanagh, represents the defendant, Robert Hahn. However, in this case, he has not, as required by Michigan Const. 1963, art. 6., § 6, requested that the reason for his decision be included with the order. I further note that Justice Cavanagh has informed me that in the future he will request that *630 his reasons for not participating be included with his decisions on the orders.
MICHAEL F. CAVANAGH, J., not participating.